Citation Nr: 0118686	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-12 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an original compensable rating for a right 
knee disorder, status post arthroscopic surgery.

2.  Entitlement to an original compensable rating for a left 
knee disorder, status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for bilateral knee disabilities and assigned noncompensable 
ratings.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The veteran has stated that she has private medical records 
from a Dr. Thrower, a Dr. Reinhardt, a Dr. Hirsch, a Dr. 
Campbell, and a Dr. Roth.  While many of the veteran's 
private medical records have been obtained and associated 
with her claims folder, it does not appear that records from 
those physicians have been associated with the claims folder.  
Those records should be obtained and associated with the 
claims folder.

The veteran reportedly failed to appear for scheduled 
examinations in October 1999.  However, it appears that 
notice of that examination was sent to an address different 
from the veteran's current address.

The Board finds that a VA examination is necessary to 
determine whether there is any additional loss of function as 
a result of loss of motion, excess motion, weakened motion, 
excess fatigability, or pain on motion.  That examination 
would also be useful to determine whether the veteran has 
arthritis or any limitation of motion.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for knee 
disabilities since those disabilities 
were incurred in service.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should 
specifically attempt to locate records 
from Dr. Thrower, Dr. Reinhardt, Dr. 
Hirsch, Dr. Campbell, and Dr. Roth.  The 
RO should advise the veteran of any 
records it is unsuccessful in obtaining.

2.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a) The examiner should provide a 
diagnosis of all knee pathology 
shown.

b) The examiner should provide 
ranges of motion for both knees as 
expressed in degrees and as measured 
by goniometer.

c) The examiner should specifically 
state whether or not arthritis is 
shown by X-ray for both knees.

d) The examiner should state whether 
or not the veteran's service-
connected knee disabilities result 
in any lateral instability or 
subluxation.  If such symptomatology 
is present, the examiner should 
express an opinion as to whether it 
is mild, moderate, or severe.

e) The examiner should determine 
whether either knee disability is 
manifested by weakened movement, 
excess fatigability, or 
incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if 
feasible, be expressed in terms of 
the degree of additional range-of-
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.


3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate her claims and that 
her failure, without good cause, to report for scheduled 
examinations could result in the denial of her claims.  38 
C.F.R. § 3.655 (2000)..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


